          Case 1:16-cv-08777-PGG Document 44 Filed 10/12/18 Page 1 of 1


                                                                                     ELECTRONICALLY FILED




 TECHGURU CONSULTANTS, INC.                                     Case No. l:16-cv-08777

 And                                                            JUDGE GARDEPHE

 ALEXANDER LITZ ,                                               MAGISTRATE JUDGE
     Plaintiffs,                                                FREEMAN

 V.                                                             MOTION TO WITHDRAW AS
                                                                COUNSEL FOR PLAINTIFFS
 TECH GURU, LLC

         Defendants.



        Jason P. Sultzer, hereby moves this Court under Local Civil Rule lA to withdraw as

counsel of record for plaintiffs. The grounds for this motion are set forth in the accompanying

affidavit of Jason P. Sultzer.                                                       USDCSDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
Dated: October 3, 2018                                                               DOC#:_ _ _-+-__,__ _
                                                                                     DATE FILED:



                                                       Respectfully submitted,

                                                       THE SULTZER LAW GROUP P.C.
                                                         By: Isl Jason P. Sultzer
  ME.Ml) i:::NDOkSED
                                                            Jason P. Sultzer, Esq.
  Th~- Application· is granted.  ~~                          85 Civic Center Plaza, Suite 104
        .                         h - N W ~ Poughkeepsie, NY 12601
  SO.ORDERED:                         t-,.._   A  •         Tel: (845) 483-7100
 _-.~~~                               V~r- Ml>.              Fax: (888) 749-7747
 ·Pai.il~~~~:O~J.                            1...(:2 1 YJ.   Email:  -sultzerj@thesultzerlawgroup. corn
   ..
  Dated:.
            0 y,.,(
                ,.{I. .          'i
                        2-., '?of ...
                                                            Attorneys  for Plaintiffs
